


Exhibit 10.2

 

IBM EXCESS 401(k) PLUS PLAN

(As Amended and Restated effective as of January 1, 2010)

 

AMENDMENT No. 8

 

Instrument of Amendment

 

Recitals:

 

International Business Machines Corporation (“IBM”) has established and
maintains the IBM Excess 401(k) Plus Plan (the “Plan”), an unfunded deferred
compensation plan described in Sections 201(2), 301(a)(3) and 401(a)(1) of the
Employee Retirement Income Security Act of 1974, as amended (ERISA).

 

In accordance with Section 10.01 of the Plan, IBM has reserved the right to
amend the Plan at any time and from time to time.

 

IBM amended and restated the Plan effective as of January 1, 2010 and has
subsequently amended the Plan.

 

IBM has determined to amend the Plan, as heretofore restated, in the manner set
forth in this Instrument of Amendment, to be effective July 1, 2017, except as
set forth herein.

 

Amendment:

 

1.             In Article II (“Definitions”), the definition of “Retirement” is
amended by modifying the last sentence thereof to read as follows:

 

Effective July 1, 2014, Retirement also does not include a termination of
employment while participating in the Transition to Retirement program, unless
the Participant satisfies (a), (b), (c) or (d) above at the time of termination;
provided, however, that an individual will be deemed to satisfy this Retirement
definition if the individual participates in the Transition to Retirement
Program that is effective July 1, 2017 and terminates employment with the
Company upon the individual’s applicable completion date of either March 31,
2018 or June 30, 2018.

 

2.             Section 5.01 (“Automatic Contributions”) is amended by replacing
the second paragraph thereof (immediately following subsection (b)) with the
following:

 

Notwithstanding the foregoing, for purposes of calculating the Automatic
Contributions (if any) payable to Employees participating in the Transition to
Retirement program that commenced in 2014 or the Transition to Retirement
program that commenced July 1, 2017, the Employee’s Elective Deferrals and
Excess 401(k) Eligible Pay shall be calculated based on the Employee’s actual
Performance Pay, and the Base Pay the Employee would have received if the
Employee had received a full-time rate of Base Pay for all portions of the Plan
Year in which the Employee received the Transition-to-

 

1

--------------------------------------------------------------------------------


 

Retirement-reduced rate of Base Pay. Also notwithstanding the foregoing, for
Employees whose 2013 Base Pay is adjusted as part of a broad-based, one-week
mandatory time off program, Automatic Contributions (if any) for 2013 shall be
calculated based on the Base Pay the Employee would have received for that week
if the mandatory time off program had not occurred. No other element of Excess
401(k) Eligible pay shall be adjusted in this manner.

 

2

--------------------------------------------------------------------------------
